
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6



REGISTRATION RIGHTS AGREEMENT


        THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is entered into as
of December 31, 2003, by and among Crosstex Energy Holdings Inc., a Delaware
corporation (the "Company"); Yorktown Energy Partners IV, L.P., a Delaware
limited partnership, Yorktown Energy Partners V, L.P., a Delaware limited
partnership and Lubar Nominees, a general partnership (the "Investor
Stockholders"); Barry E. Davis, A. Chris Aulds, James R. Wales, William W.
Davis, Jack M. Lafield, Michael P. Scott, Lisa M. Brecht, John W. Daugherty,
Mike Hopkins, Mark E. Huff, Marc Lyons, Rodney A. Madden, Stewart McCorkle and
Dale Wilson (the "Management Stockholders"). The Investor Stockholders and the
Management Stockholders are herein sometimes called the "Stockholders".

RECITALS

        WHEREAS, in connection with that certain Agreement Regarding 2003
Registration Statement and Waiver and Termination of Stockholders' Agreement
dated as of October 27, 2003 between the Company, the Investor Stockholders and
the Management Stockholders, the Company, the Investor Stockholders and the
Management Stockholders desire to enter into this Agreement in order to grant
the registration rights as set forth below.

AGREEMENT

1.Definitions

        For purposes of this Agreement, the following terms have the following
meanings:

        (a)   "Affiliate" means, when used with respect to a specified Person,
any other Person which, directly or indirectly, owns or controls, is under
common ownership or control with, or is owned or controlled by, such Person, and
any directors, officers, partners or 5% or more owners of such Person, including
without limitation, with respect to the Investor Stockholders, Yorktown IV
Company LLC, a Delaware limited liability company, Yorktown Partners LLC, a
Delaware limited liability company, or an entity managed or otherwise controlled
(by contract or otherwise) by Yorktown IV Company LLC or Yorktown Partners LLC;

        (b)   "Common Stock" means shares of common stock, par value $.01 per
share, of the Company;

        (c)   "Common Stock Equivalent" means (without duplication with any
other Common Stock or Common Stock Equivalents) any rights, warrants, options,
convertible securities or Indebtedness, exchangeable securities or Indebtedness,
or other rights, exercisable for or convertible or exchangeable into, directly
or indirectly, Common Stock of the Company and securities convertible or
exchangeable into Common Stock (at the time of issuance or upon the passage of
time or the occurrence of some future event), including the shares of Common
Stock issuable upon conversion of the Series A and Series B Preferred Stock;

        (d)   "Disposition" means any sale, assignment, hypothecation, gift,
inter vivos transfer, pledge, mortgage or other encumbrance, or any other
disposition of capital stock of the Company whatsoever, whether voluntary or
involuntary;

        (e)   "Equity Securities" means any capital stock of the Company, any
securities directly or indirectly convertible into, or exercisable or
exchangeable for, any capital stock of the Company, or any right, option,
warrant or other security which, with the payment of additional consideration,
the expiration of time or the occurrence of any event shall give the holder
thereof the right to acquire any capital stock of the Company or any security
convertible into or exercisable or exchangeable for, any capital stock of the
Company;

--------------------------------------------------------------------------------




        (f)    "Excluded Registration" means a registration under the Securities
Act of (i) securities issuable under employee compensation or benefit programs
or otherwise on Form S-8 or an equivalent form, or (ii) securities issuable
under an exchange offer or an offering of securities solely to the existing
stockholders or employees of the Company or to the existing stockholders of
another company in connection with a merger or acquisition or otherwise on
Form S-4 or an equivalent form;

        (g)   "Indebtedness" means (i) indebtedness for borrowed money or for
the deferred purchase price of property or services or which is evidenced by a
note, bond, debenture, or similar instrument, (ii) obligations under any
financing lease, (iii) obligations in respect of letters of credit, acceptances,
or similar obligations, (iv) guaranty obligations, and (v) liabilities secured
by any lien on any property owned by the Person, whether or not the Person has
assumed or otherwise become liable for the payment thereof;

        (h)   "Person(s)" means an individual, partnership, limited partnership,
limited liability company, foreign limited liability company, trust, estate,
corporation, custodian, trustee, executor, administrator, nominee or entity in a
representative capacity;

        (i)    "register," "registered" and "registration" means a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or order of
effectiveness of such registration statement or similar document;

        (j)    "Registrable Shares" means at any time the shares of Common Stock
and any other Equity Securities issued or issuable with respect thereto by way
of stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise;
provided, however, that Registrable Shares shall not include any shares (i) the
sale of which has been registered pursuant to the Securities Act and which
shares have been sold pursuant to such registration, or (ii) which have been
sold to the public pursuant to Rule 144 of the SEC under the Securities Act;

        (k)   "Registrable Shares then outstanding" means the number of shares
of Common Stock and Equity Securities outstanding which are, and the number of
shares of Common Stock and Equity Securities issuable pursuant to then
exercisable or convertible securities which are, Registrable Securities;

        (l)    "SEC" means the Securities and Exchange Commission;

        (m)  "Securities" Act means the Securities Act of 1933, as amended; and

        (n)   "Stockholder" means any person owning or having the right to
acquire Registrable Securities who is a party to this Agreement as of the date
hereof.

2.Request for Registration

        (a)   If the Company shall receive a written request from either at
least 50% of the Registrable Securities held by (i) the Management Stockholders
or (ii) the Investor Stockholders that the Company file a registration statement
under the Securities Act covering the registration of the requesting Management
or Investor Stockholders' Registrable Securities, then the Company shall use
commercially reasonable efforts to effect as soon as practicable the
registration under the Securities Act of all of the Registrable Securities;
provided, however, that the Registrable Securities requested to be registered
must have an anticipated aggregate offering price of $25,000,000 (prior to the
deduction of underwriting discounts and commissions).

        (b)   The Company is obligated to effect two registrations for the
Management Stockholders and four registrations for the Investor Stockholders
pursuant to this Section 2; provided, however,

2

--------------------------------------------------------------------------------




that the Company shall not be required to effect more than [two] registrations
in any 12-month period.

        (c)   Notwithstanding the foregoing, if the Company shall furnish, as
applicable, to the Management Stockholders or the Investor Stockholders
requesting a registration pursuant to Section 2 (a) within 30 days of receiving
such request a certificate signed by the President of the Company stating that
in the good faith judgment of the Board of Directors of the Company it would be
seriously detrimental to the Company and its stockholders for such registration
statement to be filed and it is therefore essential to defer the filing of such
registration statement, the Company shall have the right to defer such filing
for up to two periods of not more than 45 days each after receipt of the request
of the Management Stockholders or Investor Stockholders, as applicable;
provided, however, that the Company may not use this right more than once (for a
total of up to 90 days) in any 12-month period; provided, however, that the
Company shall promptly notify the Management Stockholders or Investor
Stockholders, as applicable, requesting a registration pursuant to this
Section 2 of any decision by the Company to abandon or indefinitely delay such
public offering.

3.Company Registration

        (a)   Piggyback Registration

        Each time the Company proposes to register any of its Equity Securities
(other than pursuant to an Excluded Registration) under the Securities Act for
sale to the public (whether for the account of the Company or the account of any
security holder of the Company) or proposes to make such an offering of equity
securities pursuant to a previously filed registration statement pursuant to
Rule 415 under the Securities Act (such as a "universal shelf" registration
statement) and the form of registration statement to be used permits the
registration of Registrable Shares, the Company shall give prompt written notice
to each Stockholder, holding Registrable Shares (which notice shall be given not
less than 30 days prior to the effective date of the Company's registration
statement), which notice shall offer each such Stockholder the opportunity to
include any or all of its or his Registrable Shares in such registration
statement, subject to the limitations contained in Section 3(b) hereof. Each
Stockholder who desires to have its or his Registrable Shares included in such
registration statement shall so advise the Company in writing (stating the
number of shares desired to be registered) within 20 days after the date of such
notice from the Company. Any Stockholder shall have the right to withdraw such
Stockholder's request for inclusion of such Stockholder's Registrable Shares in
any registration statement pursuant to this Section 3(a) by giving written
notice to the Company of such withdrawal. Subject to Section 3(b) below, the
Company shall include in such registration statement all such Registrable Shares
so requested to be included therein; provided, however, that the Company may at
any time withdraw or cease proceeding with any such registration if it shall at
the same time withdraw or cease proceeding with the registration of all other
Equity Securities originally proposed to be registered.

        (b)   Priority on Registration

        If (i) a registration pursuant to Section 3(a) involves an underwritten
offering of the securities being registered to be distributed (on a firm
commitment basis) by or through one or more underwriters of recognized standing
under underwriting terms customary and appropriate for such a transaction and
(ii) the lead managing underwriter of such underwritten offering shall inform
the Company by letter of its belief that the amount of Registrable Shares
requested to be included in such registration exceeds the amount which can be
sold in (or during the time of) such offering within a price range acceptable to
the Stockholders requesting registration pursuant to Section 3(a), then the
Company will include in such registration such amount of securities which the
Company is so advised can be sold in (or during the time of) such offering pro
rata on the basis of the amount of such Registrable Shares so proposed to be
sold and so requested to be

3

--------------------------------------------------------------------------------




included by the Stockholders; provided, however, that (A) if the underwritten
registration is a primary offering on behalf of the Company, any shares
requested to be included in the registration statement (or registration
statements) for any Person other than the Stockholders shall be eliminated first
prior to any such pro rata reduction, (B) if the underwritten registration is a
secondary offering pursuant to Section 2, any shares requested to be included in
the registration statement (or registration statements) for any Person other
than the requesting Management Stockholders or Investor Stockholders, as
applicable, shall be eliminated prior to any such pro rata reduction, (C) if the
underwritten registration is a secondary offering on behalf of any holder(s) of
Common Stock, other than pursuant to section 2, the shares requested to be
included therein by the holders requesting such registration and the Registrable
Shares requested to be included by the Stockholders shall be included pro rata
on the basis of the number of shares held by each such holder and (D) no such
reduction shall reduce the securities being offered by the Company for its own
account.

4.Obligations of Purchaser

        A Stockholder shall not participate in any registration statement
hereunder unless such Stockholder agrees to (i) sell its Registrable Shares on
the basis provided in any customary underwriting arrangements approved by the
Company and (ii) complete and execute all questionnaires, powers of attorney,
indemnities, underwriting agreements, and other documents reasonably required
under the terms of such underwriting arrangements; provided, however, that a
Stockholder shall not be required to make any representations or warranties in
connection with any such registration other than representations and warranties
as to (A) the Stockholder's ownership of Registrable Shares to be sold or
transferred free and clear of all liens, claims, and encumbrances, (B) the
Stockholder's power and authority to effect such transfer, and (C) such matters
pertaining to compliance with securities laws as may be reasonably requested.

5.Holdback Agreement

        Unless the managing underwriter otherwise agrees, each of the Company
and the Stockholders agree, and the Company agrees, in connection with any
underwritten registration, to use its reasonable efforts to cause its Affiliates
to agree, not to effect any public sale or private offer or distribution of any
Common Stock or Common Stock Equivalents during the ten business days prior to
the effectiveness under the Securities Act of any underwritten registration and
during such time period after the effectiveness under the Securities Act of any
underwritten registration (not to exceed 120 days) (except, if applicable, as
part of such underwritten registration) as the Company and the managing
underwriter may agree.

6.Registration Procedures

        Whenever any Stockholder has requested that any Registrable Shares be
registered pursuant to this Agreement, the Company will use its commercially
reasonable efforts to effect the registration and the sale of such Registrable
Shares in accordance with the intended method of Disposition thereof, and
pursuant thereto the Company will as expeditiously as possible:

        (a)   prepare and file with the SEC a registration statement on any
appropriate form under the Securities Act with respect to such Registrable
Shares and use its commercially reasonable efforts to cause such registration
statement to become effective;

        (b)   prepare and file with the SEC such amendments, post-effective
amendments, and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period of not less than 180 days (or such lesser
period as is necessary for the underwriters in an underwritten offering to sell
unsold allotments) and comply with the provisions of the Securities Act with
respect to the Disposition of

4

--------------------------------------------------------------------------------




all securities covered by such registration statement during such period in
accordance with the intended methods of Disposition by the sellers thereof set
forth in such registration statement;

        (c)   furnish to each seller of Registrable Shares and the underwriters
of the securities being registered such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus), any
documents incorporated by reference therein and such other documents as such
seller or underwriters may reasonably request in order to facilitate the
Disposition of the Registrable Shares owned by such seller or the sale of such
securities by such underwriters (it being understood that, subject to Section 9
and the requirements of the Securities Act and applicable state securities laws,
the Company consents to the use of the prospectus and any amendment or
supplement thereto by each seller and the underwriters in connection with the
offering and sale of the Registrable Shares covered by the registration
statement of which such prospectus, amendment or supplement is a part);

        (d)   use its commercially reasonable efforts to register or qualify
such Registrable Shares under such other securities or blue sky laws of such
jurisdictions as the managing underwriter reasonably requests; use its
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective during the period in which such registration
statement is required to be kept effective; and do any and all other acts and
things which may be reasonably necessary or advisable to enable each seller to
consummate the Disposition of the Registrable Shares owned by such seller in
such jurisdictions (provided, however, that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph or (ii) consent to
general service of process in any such jurisdiction);

        (e)   promptly notify each seller and each underwriter and (if requested
by any such Person) confirm such notice in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed and, with
respect to a registration statement or any post-effective amendment, when the
same has become effective, (ii) of the issuance by any state securities or other
regulatory authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Shares under state securities or "blue
sky" laws or the initiation of any proceedings for that purpose, and (iii) of
the happening of any event which makes any statement made in a registration
statement or related prospectus untrue or which requires the making of any
changes in such registration statement, prospectus or documents so that they
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and, as promptly as practicable thereafter, prepare and
file with the SEC and furnish a supplement or amendment to such prospectus so
that, as thereafter deliverable to the purchasers of such Registrable Shares,
such prospectus will not contain any untrue statement of a material fact or omit
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

        (f)    if requested by the managing underwriter or any seller promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or any seller reasonably requests to be
included therein, including, without limitation, with respect to the Registrable
Shares being sold by such seller, the purchase price being paid therefor by the
underwriters and with respect to any other terms of the underwritten offering of
the Registrable Shares to be sold in such offering, and promptly make all
required filings of such prospectus supplement or post-effective amendment;

5

--------------------------------------------------------------------------------




        (g)   as promptly as practicable after filing with the SEC of any
document which is incorporated by reference into a registration statement (in
the form in which it was incorporated), deliver a copy of each such document to
each seller;

        (h)   cooperate with the sellers and the managing underwriter to
facilitate the timely preparation and delivery of certificates (which shall not
bear any restrictive legends unless required under applicable law) representing
securities sold under any registration statement, and enable such securities to
be in such denominations and registered in such names as the managing
underwriter or such sellers may request and keep available and make available to
the Company's transfer agent prior to the effectiveness of such registration
statement a supply of such certificates;

        (i)    promptly make available for inspection by any seller, any
underwriter participating in any Disposition pursuant to any registration
statement, and any attorney, accountant or other agent or representative
retained by any such seller or underwriter (collectively, the "Inspectors"), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the "Records"), as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and cause the
Company's officers, directors and employees to supply all information requested
by any such Inspector in connection with such registration statement; provided,
that, unless the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the registration statement or the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph (i) if (A) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (B) if either (1) the Company has requested and been granted from the SEC
confidential treatment of such information contained in any filing with the SEC
or documents provided supplementally or otherwise or (2) the Company reasonably
determines in good faith that such Records are confidential and so notifies the
Inspectors in writing unless prior to furnishing any such information with
respect to (A) or (B) such Stockholder requesting such information agrees to
enter into a confidentiality agreement in customary form and subject to
customary exceptions; and provided, further that such Stockholder agrees that it
will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Company and allow the Company at its
expense, to undertake appropriate action and to prevent disclosure of the
Records deemed confidential;

        (j)    furnish to each seller underwriter a signed counterpart of (i) an
opinion or opinions of counsel to the Company, and (ii) a comfort letter or
comfort letters from the Company's independent public accountants, each in
customary form and covering such matters of the type customarily covered by
opinions or comfort letters, as the case may be, as the sellers or managing
underwriter reasonably requests;

        (k)   cause the Registrable Shares included in any registration
statement to be (i) listed on each securities exchange, if any, on which similar
securities issued by the Company are then listed, or (ii) authorized to be
quoted and/or listed (to the extent applicable) on the National Association of
Securities Dealers, Inc. Automated Quotation ("NASDAQ") or the NASDAQ National
Market System if the Registrable Shares so qualify;

        (l)    provide a CUSIP number for the Registrable Shares included in any
registration statement not later than the effective date of such registration
statement;

        (m)  cooperate with each seller and each underwriter participating in
the Disposition of such Registrable Shares and their respective counsel in
connection with any filings required to be made with the National Association of
Securities Dealers, Inc. ("NASD");

6

--------------------------------------------------------------------------------

        (n)   during the period when the prospectus is required to be delivered
under the Securities Act, promptly file all documents required to be filed with
the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act;

        (o)   notify each seller of Registrable Shares promptly of any request
by the SEC for the amending or supplementing of such registration statement or
prospectus or for additional information;

        (p)   prepare and file with the SEC promptly any amendments or
supplements to such registration statement or prospectus which, in the opinion
of counsel for the Company or the managing underwriter, is required in
connection with the distribution of the Registrable Shares;

        (q)   enter into such agreements (including underwriting agreements in
the managing underwriter's customary form) as are customary in connection with
an underwritten registration; and

        (r)   advise each seller of such Registrable Shares, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the SEC suspending the effectiveness of such registration statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its best efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued.

7.Suspension of Dispositions

        Each Stockholder agrees by acquisition of any Registrable Shares that,
upon receipt of any notice (a "Suspension Notice") from the Company of the
happening of any event of the kind described in Section 6(e)(iii) such
Stockholder will forthwith discontinue Disposition of Registrable Shares until
such Stockholder's receipt of the copies of the supplemented or amended
prospectus, or until it is advised in writing (the "Advice") by the Company that
the use of the prospectus may be resumed, and has received copies of any
additional or supplemental filings which are incorporated by reference in the
prospectus, and, if so directed by the Company, such Stockholder will deliver to
the Company all copies, other than permanent file copies then in such
Stockholder's possession, of the prospectus covering such Registrable Shares
current at the time of receipt of such notice. In the event the Company shall
give any such notice, the time period regarding the effectiveness of
registration statements set forth in Section 6(b) hereof shall be extended by
the number of days during the period from and including the date of the giving
of the Suspension Notice to and including the date when each seller of
Registrable Shares covered by such registration statement shall have received
the copies of the supplemented or amended prospectus or the Advice. The Company
shall use its commercially reasonable efforts and take such actions as are
reasonably necessary to render the Advice as promptly as practicable.

8.Registration Expenses

        All expenses incident to the Company's performance of or compliance with
this Agreement, including, without limitation, (i) all registration and filing
fees, (ii) all fees and expenses associated with filings required to be made
with the NASD (including, if applicable, the fees and expenses of any "qualified
independent underwriter" as such term is defined in Schedule E of the By-Laws of
the NASD, and of its counsel), as may be required by the rules and regulations
of the NASD, (iii) fees and expenses of compliance with securities or "blue sky"
laws (including reasonable fees and disbursements of counsel in connection with
"blue sky" qualifications of the Registrable Shares), (iv) rating agency fees,
(v) printing expenses (including expenses of printing certificates for the
Registrable Shares in a form eligible for deposit with Depository Trust Company
and of printing prospectuses if the printing of prospectuses is requested by a
holder of Registrable Shares), (vi) messenger and delivery expenses, (vii) the
Company's internal expenses (including without limitation all salaries and
expenses of its officers and employees performing legal or accounting duties),
(viii) the fees and expenses incurred in

7

--------------------------------------------------------------------------------


connection with any listing of the Registrable Shares, (ix) fees and expenses of
counsel for the Company and fees and expenses of the Company's independent
certified public accountants (including the expenses of any special audit or
"cold comfort" letters required by or incident to such performance),
(x) securities acts liability insurance (if the Company elects to obtain such
insurance), (xi) the fees and expenses of any special experts retained by the
Company in connection with such registration, (xii) the fees and expenses of
other Persons retained by the Company and (xiii) reasonable fees and expenses of
one firm of counsel for the sellers (which shall be selected by the holders of a
majority of the Registrable Shares being included in any particular registration
statement) (all such expenses being herein called "Registration Expenses"), will
be borne by the Company whether or not any registration statement becomes
effective; provided that, except as expressed otherwise provided above, in no
event shall Registration Expenses include any underwriting discounts or
commissions and transfer taxes.

9.Indemnification

        (a)   The Company agrees to indemnify and reimburse, to the fullest
extent permitted by law, each seller of Registrable Shares, and each of its
employees, advisors, agents, representatives, partners, officers, and directors
and each Person who controls such seller (within the meaning of the Securities
Act or the Exchange Act) and any agent or investment advisor thereof
(collectively, the "Seller Affiliates") (i) against any and all losses, claims,
damages, liabilities, and expenses, joint or several (including, without
limitation, attorneys' fees and disbursements except as limited by Section 9(c))
based upon, arising out of, related to or resulting from any untrue or alleged
untrue statement of a material fact contained in any registration statement,
prospectus, or preliminary prospectus relating to the offer and sale of
Registrable Shares, or any amendment thereof or supplement thereto, or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) against any and
all loss, liability, claim, damage, and expense whatsoever, as incurred, to the
extent of the aggregate amount paid in settlement of any litigation or
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon, arising out of, related to or
resulting from any such untrue statement or omission or alleged untrue statement
or omission, and (iii) against any and all costs and expenses (including
reasonable fees and disbursements of counsel) as may be reasonably incurred in
investigating, preparing, or defending against any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever based upon, arising out of, related to or resulting from
any such untrue statement or omission or alleged untrue statement or omission,
to the extent that any such expense or cost is not paid under subparagraph
(i) or (ii) above; except insofar as the same are made in reliance upon and in
strict conformity with information furnished in writing to the Company by such
seller or any Seller Affiliate for use therein or arise from such seller's or
any Seller Affiliate's failure to deliver a copy of the registration statement
or prospectus or any amendments or supplements thereto after the Company has
furnished such seller or Seller Affiliate with a sufficient number of copies of
the same. The reimbursements required by this Section 9(a) will be made by
periodic payments during the course of the investigation or defense, as and when
bills are received or expenses incurred.

        (b)   In connection with any registration statement in which a seller of
Registrable Shares is participating, each such seller will furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the fullest extent permitted by law, each such seller will
indemnify the Company and its directors and officers and each Person who
controls the Company (within the meaning of the Securities Act or the Exchange
Act) against any and all losses, claims, damages, liabilities, and expenses
(including, without limitation, reasonable attorneys' fees and disbursements
except as limited by Section 9(c)) resulting from any untrue statement or
alleged untrue statement

8

--------------------------------------------------------------------------------




of a material fact contained in the registration statement, prospectus, or any
preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or alleged untrue statement or omission or alleged
omission is contained in any information or affidavit so furnished in writing by
such seller or any of its Seller Affiliates specifically for inclusion in the
registration statement; provided that the obligation to indemnify will be
several, not joint and several, among such sellers of Registrable Shares, and
the liability of each such seller of Registrable Shares will be in proportion
to, and provided further that such liability will be limited to, the net amount
received by such seller from the sale of Registrable Shares pursuant to such
registration statement; provided, however, that such seller of Registrable
Shares shall not be liable in any such case to the extent that prior to the
filing of any such registration statement or prospectus or amendment thereof or
supplement thereto, such seller has furnished in writing to the Company
information expressly for use in such registration statement or prospectus or
any amendment thereof or supplement thereto which corrected or made not
misleading information previously furnished to the Company.

        (c)   Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give such notice
shall not limit the rights of such Person) and (ii) unless in such indemnified
party's reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any Person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (i) the
indemnifying party has agreed to pay such fees or expenses, or (ii) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably withheld).
If such defense is assumed by the indemnifying party pursuant to the provisions
hereof, such indemnifying party shall not settle or otherwise compromise the
applicable claim unless (i) such settlement or compromise contains a full and
unconditional release of the indemnified party or (ii) the indemnified party
otherwise consents in writing. An indemnifying party who is not entitled to, or
elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim.

        (d)   Each party hereto agrees that, if for any reason the
indemnification provisions contemplated by Section 9(a) or Section 9(b) are
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, claims, damages, liabilities, or expenses (or actions in respect
thereof) referred to therein, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of such losses,
claims, liabilities, or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and the indemnified party in connection with the actions which resulted in
the losses, claims, damages, liabilities or expenses as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or indemnified party, and the parties, relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant

9

--------------------------------------------------------------------------------




to this Section 9(d) were determined by pro rata allocation (even if the
Stockholders or any underwriters or all of them were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 9(d). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages, liabilities, or expenses (or actions in respect thereof) referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such indemnified party in connection with investigating or, except
as provided in Section 9(c), defending any such action or claim. Notwithstanding
the provisions of this Section 9(d), no Stockholder shall be required to
contribute an amount greater than the dollar amount by which the proceeds
received by such Stockholder with respect to the sale of any Registrable Shares
exceeds the amount of damages which such Stockholder has otherwise been required
to pay by reason of such statement or omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The Stockholders' obligations in this Section 9(d)
to contribute shall be several in proportion to the amount of Registrable Shares
registered by them and not joint.

        If indemnification is available under this Section 9, the indemnifying
parties shall indemnify each indemnified party to the full extent provided in
Section 9(a) and Section 9(b) without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 9(d).

        (e)   The indemnification and contribution provided for under this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director, or
controlling Person of such indemnified party and will survive the transfer of
securities.

10.Termination of Registration Rights

        The registration rights granted under Sections 2 and 3 of this Agreement
shall terminate as to each Stockholder when the Registrable Securities cease to
be Registrable Securities; provided, however, that the provisions of Section 9
shall survive the termination of this Agreement.

11.Miscellaneous

        (a)   Notices

        Any notice, demand or other communication which any party to this
Agreement may be required, or may elect, to give to anyone interested hereunder
shall be validly given if personally delivered or sent by facsimile, registered
or certified mail, return receipt requested, or reputable overnight courier
service (providing next business day service), addressed to the recipient as
follows:

        If to the Company:

Crosstex Energy Services, Inc.
2501 Cedar Springs, Suite 600
Dallas, Texas 75201
Attention: Barry E. Davis
Facsimile No.: (214) 953-9501

With additional copies to:

Bryan Lawrence
Yorktown Energy Partners IV, L.P.
410 Park Avenue
New York, New York 10022-4407
Facsimile No.: (212) 515-2105

10

--------------------------------------------------------------------------------

Jeffrey A. Zlotky
Thompson & Knight L.L.P.
1700 Pacific Avenue, Suite 3300
Dallas, Texas 75201
Facsimile No.: (214) 969-1751

Joe A. Davis
Hunton & Williams
Energy Plaza, 30/F
1601 Bryan Street
Dallas, Texas 75201
Facsimile No.: (214) 880-0011

        If to any Stockholder, to such Stockholder's address as set forth
opposite such Stockholder's name on the counterpart signature page to this
Agreement; or, in either case, to such other address as such party may designate
by written notice to the other in accordance with the provisions of this
Section 11(a). Notice shall be deemed to have been given when delivered
personally or on the first business day following confirmation of the receipt of
a facsimile, five (5) business days following the date of deposit with the U.S.
Post Office or on the first business day following deposit with the office of
such reputable courier service.

        (b)   Entire Agreement

        This Agreement, together with the Exhibits and Annexes and other
writings referred to herein or delivered pursuant hereto, constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersede all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

        (c)   Binding Effect; Assignment; No Third Party Benefit

        This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns. Except as otherwise expressly provided in this Agreement,
neither this Agreement nor any of the rights, interests, or obligations
hereunder shall be assigned by any of the parties hereto without the prior
written consent of the other parties. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any person other than the parties
hereto, and their respective heirs, legal representatives, successors, and
permitted assigns, any rights, benefits, or remedies of any nature whatsoever
under or by reason of this Agreement.

        (d)   Severability

        If any provision of this Agreement is held to be unenforceable, this
Agreement shall be considered divisible and such provision shall be deemed
inoperative to the extent it is deemed unenforceable, and in all other respects
this Agreement shall remain in full force and effect; provided, however, that if
any such provision may be made enforceable by limitation thereof, then such
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable law.

        (e)   GOVERNING LAW

        THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

11

--------------------------------------------------------------------------------




        (f)    Descriptive Headings

        The descriptive headings herein are inserted for convenience of
reference only, do not constitute a part of this Agreement, and shall not affect
in any manner the meaning or interpretation of this Agreement.

        (g)   Gender

        Pronouns in masculine, feminine, and neuter genders shall be construed
to include any other gender, and words in the singular form shall be construed
to include the plural and vice versa, unless the context otherwise requires.

        (h)   References

        All references in this Agreement to Sections and other subdivisions
refer to the Sections and other subdivisions of this Agreement unless expressly
provided otherwise. The words "this Agreement," "herein," "hereof," "hereby,"
"hereunder" and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words "include," "includes" and "including" are used in this Agreement, such
words shall be deemed to be followed by the words "without limitation." Each
reference herein to an Exhibit refers to the item identified separately in
writing by the parties hereto as the described Exhibit or Annex to this
Agreement. All Exhibits and Annexes are hereby incorporated in and made a part
of this Agreement as if set forth in full herein.

        (i)    Injunctive Relief

        The parties hereto acknowledge and agree that irreparable damage would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement, and shall
be entitled to enforce specifically the provisions of this Agreement, in any
court of the United States or any state thereof having jurisdiction, in addition
to any other remedy to which the parties may be entitled under this Agreement or
at law or in equity.

        (j)    Consent to Jurisdiction

          (i)  The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of the courts of the State of Delaware and the federal courts of
the United States of America located in Delaware, and appropriate appellate
courts therefrom, over any dispute arising out of or relating to this Agreement
or any of the transactions contemplated hereby, and each party hereby
irrevocably agrees that all claims in respect of such dispute or proceeding may
be heard and determined in such courts. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. This consent to jurisdiction is being given solely
for purposes of this Agreement and is not intended to, and shall not, confer
consent to jurisdiction with respect to any other dispute in which a party to
this Agreement may become involved.

         (ii)  Each of the parties hereto hereby consents to process being
served by any party to this Agreement in any suit, action, or proceeding of the
nature specified in subsection (a) above by the mailing of a copy thereof in the
manner specified by the provisions of Section 7.1.

12

--------------------------------------------------------------------------------




        (iii)  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

        (k)   Amendment

        The provisions of this Agreement may only be amended, waived or modified
with a written instrument duly executed by a Super-Majority in Interest.
Notwithstanding the immediately preceding sentence, with respect to any change,
modification or amendment to this Agreement which is necessary to admit an
additional Stockholder in the manner expressly permitted by this Agreement, such
change, modification or amendment may be contained in a written instrument
executed solely by the Company, provided that the Company notifies the
Stockholders of such change, modification or amendment.

        (l)    Waiver

        No failure or delay by a party hereto in exercising any right, power, or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege.

        (m)  Counterparts

        This Agreement may be executed by the parties hereto in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement. Each counterpart may consist of a number
of copies hereof each signed by less than all, but together signed by all, the
parties hereto.

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

    YORKTOWN ENERGY PARTNERS IV, L.P.
 
 
By:
 
Yorktown IV Company LLC, its General Partner
 
 
 
 
By:
/s/  PETER A. LEIDEL      

--------------------------------------------------------------------------------

        Name: Peter A. Leidel

--------------------------------------------------------------------------------

        Title: Member

--------------------------------------------------------------------------------


 
 
YORKTOWN ENERGY PARTNERS V, L.P.
 
 
By:
 
Yorktown V Company LLC, its General Partner
 
 
 
 
By:
/s/  PETER A. LEIDEL      

--------------------------------------------------------------------------------

        Name: Peter A. Leidel

--------------------------------------------------------------------------------

        Title: Member

--------------------------------------------------------------------------------


 
 
LUBAR NOMINEES
 
 
By:
/s/  SHELDON B. LUBAR      

--------------------------------------------------------------------------------

    Name: Lubar Nominees

--------------------------------------------------------------------------------

    Title: General Partners

--------------------------------------------------------------------------------


 
 
/s/  BARRY E. DAVIS      

--------------------------------------------------------------------------------

Barry E. Davis
 
 
/s/  A. CHRIS AULDS      

--------------------------------------------------------------------------------

A. Chris Aulds
 
 
/s/  JAMES R. WALES      

--------------------------------------------------------------------------------

James R. Wales
 
 
/s/  WILLIAM W. DAVIS      

--------------------------------------------------------------------------------

William W. Davis
 
 
/s/  JACK M. LAFIELD      

--------------------------------------------------------------------------------

Jack M. Lafield
 
 
/s/  MICHAEL P. SCOTT      

--------------------------------------------------------------------------------

Michael P. Scott
 
 
/s/  LISA M. BRECHT      

--------------------------------------------------------------------------------

Lisa M. Brecht
 
 
/s/  JOHN W. DAUGHERTY      

--------------------------------------------------------------------------------

John W. Daugherty
 
 
/s/  MIKE HOPKINS      

--------------------------------------------------------------------------------

Mike Hopkins
 
 
/s/  MARK E. HUFF      

--------------------------------------------------------------------------------

Mark E. Huff
 
 
/s/  MARC LYONS      

--------------------------------------------------------------------------------

Marc Lyons
 
 
/s/  RODNEY A. MADDEN      

--------------------------------------------------------------------------------

Rodney A. Madden        


--------------------------------------------------------------------------------


 
 
/s/  STEWART MCCORKLE      

--------------------------------------------------------------------------------

Stewart McCorkle
 
 
/s/  DALE WILSON      

--------------------------------------------------------------------------------

Dale Wilson
 
 
MK Holdings, L.P.
By: MK Holdings GP, L.L.C.
 
 
By:
/s/  BARRY E. DAVIS      

--------------------------------------------------------------------------------

    Name: Barry E. Davis

--------------------------------------------------------------------------------

    Title: Manager

--------------------------------------------------------------------------------


 
 
CROSSTEX ENERGY HOLDINGS INC.
 
 
By:
/s/  BRYAN H. LAWRENCE      

--------------------------------------------------------------------------------

    Name: Bryan H. Lawrence

--------------------------------------------------------------------------------

    Title: Chairman

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6



REGISTRATION RIGHTS AGREEMENT
